DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to bandwidth part hopping for interference mitigation.
		Park (US 20210235496 A1) discloses frequency hopping in unlicensed band. When frequency domain resource is allocated for uplink transmission in a unlicensed band, the UE performs LBT operation for each subband within the allocated frequency resources for uplink transmission and determines unoccupied subband(s) for uplink transmission based on the result of the LBT operation. Then the uplink data is transmitted in the determined subband(s) by performing subband based frequency hopping or bandwidth part based frequency hopping (Fig. 13, Fig. 16, Par 0273-0279, Par 0287-0299, Par 0309-0315).
		Park does not disclose, “receiving, by the UE from the BS, a BWP hopping freeze instruction to remain in the second frequency subband after the first BWP hop duration”.
		Zhou et al (US 20200145169 A1) discloses to provide a BWP hopping indicator to a user equipment to repeatedly transmit uplink signal based on the indicated BWP hopping (Par 0005, Par 0309, Par 0355, Par 0357, Par 0379).
		Zhou does not disclose, “receiving, by the UE from the BS, a BWP hopping freeze instruction to remain in the second frequency subband after the first BWP hop duration”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473